Exhibit 10(t) The Dow Chemical Company Retiree Life Insurance Plans for Salaried Retirees and Retirees of Certain Hourly Groups Summary Plan Description for: Retiree Company-Paid Life Insurance Plan Retiree Optional Life Insurance Plan Retiree Dependent Life Insurance Plan Applicable to Employees hired prior to January 1, 2008 Amended and Restated October 21, 2008 To be effective December 1, 2008 and thereafter until superseded This Summary Plan Description (SPD) is updated from time to time on the Dow Intranet: See also the DowFriends edition that contains Choices enrollment brochures, which are published annually, for summaries of the most recent modifications to this SPD.Copies of updated SPDs can be found at the Dow Intranet address above, or by requesting a copy from the RetireeServiceCenter, EmployeeDevelopmentCenter, Midland, MI48674, telephone 800-344-0661 or 989-636-0977.Summaries of modifications may also be published from time to time in DowFriends or by separate letter. (includes Michigan Hourly Retiree Optional Life Group) Overview Three life insurance benefit plans are available to eligible Retirees and their families:Retiree Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan and Retiree Dependent Life Insurance Plan (hereafter collectively referred to as the “Plans” or individually as “Plan”).This is the Summary Plan Description (SPD) for these plans.Different eligibility and coverage levels will apply depending on whether you are a Retired Salaried Employee or a Retired Hourly Employee.Also, there are differences among the various Hourly groups.Special rules also apply to Retired Split Dollar Participants, Post-65 Executive Life Participants and Disability Retirees. Chapter One applies to The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan (“Retiree Company-Paid Life Insurance Plan”).The Retiree Company-Paid Life Insurance Plan is sponsored and administered by The Dow Chemical Company.It is part of The Dow Chemical Company Group Life Insurance Program (ERISA Plan #507).It provides group term life insurance underwritten by Metropolitan Life Insurance Company (“MetLife”). Chapter Two applies to The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s Retiree Optional Life Insurance Plan (“Retiree Optional Life Insurance Plan”).The Retiree Optional Life Insurance Plan is sponsored and administered by The Dow Chemical Company.Premiums are paid by the Retiree. It is part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program (ERISA Plan #515).It provides group term life insurance underwritten by MetLife. 198 Chapter Three applies to The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s Retiree Dependent Life Insurance Plan (“Retiree Dependent Life Insurance Plan”).The Retiree Dependent Life Insurance Plan is sponsored and administered by The Dow Chemical Company.It is part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program.It provides group term life insurance underwritten by MetLife.The premium is paid by the Retiree.Coverage may be provided for eligible Dependents Please review the information in this SPD carefully to become familiar with your benefit plans, guidelines, rights and responsibilities.Words that are capitalized are either defined in this SPD or in the Plan Documents for The Dow Chemical Company Group Insurance Program (for the Retiree Company-Paid Life Insurance Plan) and The Dow Chemical Company Employee Paid and Dependent Life Insurance Program (for the Retiree Optional Life Insurance Plan and the Retiree Dependent Life Insurance Plan).The Plan Documents include the applicable insurance policies and insurance certificates.The Plan Documents are available upon request.Contact the Plan Administrator listed in the ERISA Information section. References to “Dow” and “Participating Employers” are used interchangeably, and both refer collectively to The Dow Chemical Company and the subsidiaries and affiliates of The Dow Chemical Company that are authorized to participate in the Plans.The “Company” means The Dow Chemical Company. Chapter One: The Retiree Company-Paid Life Insurance Plan As of January 1, 2005, the following plans of The Dow Chemical Company Group Life Insurance Program were merged into The Dow Chemical Company Group Life Insurance Program’s Retiree Company-Paid Life Insurance Plan:Michigan Hourly Retiree Company-Paid Life Insurance Plan; Texas Operations Hourly Basic Life Insurance Plan; Hampshire Hourly Retiree Company-Paid Life Insurance Plan; Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan for Retirees Who Retired Between March 1, 1988 and January 1, 1999; Hampshire Chemical Corporation Hourly Retiree Company-Paid Life Insurance Plan (Waterloo); and ANGUS Hourly Retiree Company-Paid Life Insurance Plan.Such plans no longer exist as separate plans, but are now a part of the Retiree
